Broyles, C. J.
1. A specific intent to kill is an essential ingredient of the offense of assault with intent to commit murder. This is true in a ease where the accused (charged with an assault with intent to murder) injured a person by striking him with an automobile while operating it in a reekless and unlawful manner. Springer v. State, 37 Ga. App. 154 (139 S. E. 159); Wright v. State, 168 Ga. 690 (148 S. E. 731).
2. There was no evidence, direct or circumstantial, authorizing a finding by the jury that the defendant intentionally committed the assault with which he was charged. It follows that the verdict of assault with intent to murder was contrary to law and the evidence, and that the court erred in refusing to grant a new trial.

Judgment reversed.


Luke mid Bloodworth, JJ., concur.

W. B. Flournoy, for plaintiff in error.
A. J. Perryman, solicitor-general, contra.